Title: To George Washington from Major General William Heath, 12 November 1778
From: Heath, William
To: Washington, George


  
    Dear General
    Boston November 12th 1778
  
On the 8th I received the honor of yours of the 3d Instant and this evening of that of the 6th.
Major General Gates having taken the Command here the Day before the receipt of the former & received instructions similar to those contained in your Excellency’s letter to me, mine were of course superseded.
I had not the least doubt but that Major General Phillips was to march with the Convention Troops to Virginia, neither did I mean to hold up any such Idea. It is true I did not mention his name, in particular until the 30th Ultimo, the Day on which I had the honor to write you, when I wrote General Hamilton respecting him.
After General Phillips’s conduct & the pleasure of Congress expressed to me thereon, I had, & still have, a doubt on my mind, whether, consistant with the honor & dignity of these Sovereign States which have been so grossly insulted, he could with propriety be set at liberty & march with as much freedom as the other Officers, unless some concessions were made by him, and without such concessions I had determined (as I thoug[h]t the honor of my Country required) that he should go on under escort, at least through the District which I had the honor to Command. But Major General Gates having been appointed to the Command of this District, it now remains for him to determine.
The trouble & difficulty which I have had with the troops of Convention since they were placed under my direction are almost inconceiveable: Their numerous applications and equivocations, with my solicitude to preserve inviolate & unsullied the Faith & honor of a rising Empire in a matter so important and delicate as a Convention, & rendered more so by being the first in which its Honor has been pledged, have required such close attention & exercise of mind, almost without ceasation, as have injured my health but this & more is due to my Country, and ready to be offered when She calls.
The Troops marched on monday Tuesday and wednesday last in good order.
The Intelligince which will be communicated by Mr Dodge relative to the present State of Affairs in Canada will at this time be very fortunate. I have the honor to be with the greatest respect Your Excellency’s Most obedient Servant

  W. Heath

 